Citation Nr: 9926122	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
headaches.

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
Awards and decorations received by the veteran include two 
Purple Heart Medals and a Bronze Star with "V' Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which inter alia denied service 
connection for post-traumatic headaches and a low back 
disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  Service entry examination indicated that the veteran 
suffered from frequent or severe headaches prior to active 
duty.

3.  There is no competent evidence that the headaches the 
veteran experienced prior to active duty permanently 
increased in severity coincident with active duty.

4.  The record contains no competent evidence showing that 
the veteran's low back disability is causally related to any 
incident of service.


CONCLUSIONS OF LAW

1. Headaches, which preexisted active duty, are not shown to 
have been aggravated coincident with active duty.  
38 U.S.C.A. §§ 1110, 1153 (West 1991);  38 C.F.R. §§  
3.303, 3.306 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 1991);  38 C.F.R. § 3.303 (1998).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

The Court has held, pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and a present disability.  Arms v. West, 12 
Vet. App. 188, 195 (1999); Wade v. West, 11 Vet. App. 302, 
306 (1998).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant. 38 C.F.R. § 3.102 (1998).


Analysis

Initially, the Board notes that the veteran's service medical 
records are incomplete, and the record suggests that they may 
have been lost due to fire.  The Board is mindful that in a 
case such as this one, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim, which includes the duty to search for alternative 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548.  
The veteran did not respond to a February 1998 RO request for 
medical information pertaining to his pre- service private 
medical treatment for headaches and post-service treatment 
for headaches and a low back disability.  Although the 
requested medical history is relevant to the issues in this 
case, the Board is satisfied that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The Court has held that the "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Post-traumatic headaches

The Board finds that the veteran's claim for service 
connection for post-traumatic headaches is well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Service medical records show that the veteran reported 
frequent or severe headaches at his January 1967 entrance 
examination.  In July 1967 the veteran slipped in the shower 
and hit his head.  The veteran felt dizzy, but the fall did 
not break the skin.  Skull x-rays showed no significant 
abnormalities.

In May 1968 the veteran sustained metal fragment wounds in 
the right side of his scalp, face and neck.  X-rays of the 
skull and neck were negative except for a tiny fragment in 
the left parietal scalp.  A week after the injury an 
examination for a subdural hematoma was negative.  Follow-up 
examinations showed that the wound was healing well.

At his separation examination the veteran reported frequent 
or severe headaches.  The examiner noted cephalalgia treated 
with pain medication.  It was noted there was no sequela of 
the items reported by the veteran in the medical history.

The veteran underwent a VA examination in September 1994.  
The veteran provided a history of headaches since 1969 which 
were described as lasting from two to four hours and sharp in 
character.  Photophobia and occasional dizziness would 
accompany the headaches, but no nausea, vomiting or dizziness 
was reported.  The veteran reported relief with 
acetaminophen.  The veteran stated that he was still having 
the headaches, but that he was not seeing a physician for 
them.  The diagnosis was history of headache, cause unknown, 
with normal neurological examination.

The veteran underwent a VA neurological examination later in 
September 1994.  The veteran provided a history of no 
headaches prior to the activity duty shrapnel wound, and 
daily chronic headaches thereafter which lasted four to six 
hours per day.  He reported photophobia and occasional nausea 
with the headaches.  No sensory or motor loss was related to 
the headaches.  The veteran stated that he occasionally saw 
white dots in front of his eyes and his headaches were 
usually right-sided.

On physical examination, cranial nerves II - XII were intact 
in detail to include visual fields, funduscopic examination, 
and pupillary examination.  Motor examination revealed 5/5 
strength in the arms and legs without atrophy or 
fasciculations.  Reflexes were 1/4 and symmetric without 
clonus.  Sensory, cerebellar and gait examinations were 
unremarkable.  The diagnosis was chronic daily headaches, 
post-traumatic in origin without evidence of a structural 
intracranial process.

The Board accepts, pursuant to 38 U.S.C.A. § 1154(b), the 
veteran's account of the combat incident which resulted in 
shell fragment wounds to his scalp and other parts of his 
body.  The veteran attributes his headaches to these wounds 
and the VA examiner noted, based on the veteran's statements, 
the onset of headaches following these injuries, with no 
previous history of headaches.  However, the history given to 
the VA examiner contradicts the service medical records 
including the record of service entrance examination which 
clearly show that the veteran reported frequent or severe 
headaches prior to active duty.

As a result of the inaccurate medical history on which it was 
based, the Board finds the diagnosis of post-traumatic 
headaches of little probative value.  See e.g. Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (A diagnosis can be no 
better than the facts alleged by appellant).  The service 
entrance examination indicates that the veteran reported 
experiencing headaches prior to active duty.  Based on this 
evidence the Board finds that the veteran's headaches 
preexisted active duty service.

The Board also finds that there is no competent evidence that 
the headaches which the veteran experienced prior to active 
duty underwent a permanent increase in severity during active 
duty service.  Other than the presence of a fragment of 
shrapnel in the veteran's scalp, no abnormalities are shown 
in the service medical records.  The service medical records 
show that the veteran complained of pain and a headache 
shortly after the wounds were incurred, but there are no 
further reports of headaches during active duty.  The record 
of separation examination includes a note that the veteran 
experienced cephalalgia during active duty which was treated 
with pain medication, however it does not relate headaches to 
the shell fragment wounds, nor does it indicate an increase 
in the frequency or severity of the headaches reported on the 
entrance examination.  As a result, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for aggravation of headaches which 
preexisted active duty.

Low back disability

Service medical records show that the veteran complained of 
low back pain in June 1967, although full range of motion was 
noted.  In July 1967 the veteran fell from overhead bars, 
landing on his feet.  The impression was traumatic myositis.  
In November 1967 the veteran complained of pain in his low 
back and pain and numbness in his left leg as a result of 
injuring his coccyx.  Low back x-rays were negative.

In December 1969 the veteran fell from a tank and landed on 
his back.  Lumbar spine x-rays showed no significant 
abnormalities.

On his separation report of medical history the veteran 
indicated that he had had no back trouble of any kind.

The veteran underwent a VA examination in September 1994.  He 
provided a history of onset of back problems subsequent to 
discharge with conservative treatment in the late 1960's and 
a lumbar laminectomy and diskectomy in 1974.  He reported 
being treated by private physicians until 1993 when he had a 
follow-up at a VA outpatient facility in Austin, Texas.  The 
veteran's present complaints were of chronic low back pain, 
numbness in the lateral aspect of his left leg and 
occasionally the 4th and 5th toes.  

Examination revealed a healed midline laminectomy type 
incision.  Range of motion was fair, heel and toe standing 
was satisfactory and reflexes to the knees and ankles were 
intact and equal at 2+.  The veteran's complaints of sensory 
dysfunction were in the appropriate area for a L5-S1 nerve 
root.  Satisfactory and equal strength of the knee extensors, 
ankle dorsiflexors and great toe dorsiflexors was 
demonstrated.  The diagnosis was postoperative status lumbar 
laminectomy and diskectomy with residual sensory dysfunction 
in distribution of the left L5-S1 nerve root.  No objective 
findings of lower extremity motor dysfunction were noted.  
Lumbosacral spine x-rays revealed status post laminectomy and 
diskectomy with degenerative joint disease in the facet 
joints of L5 and S1 and sacralization on the left of the L5 
vetebral body; otherwise normal examination.

In February 1998 the RO sent a letter to the veteran 
requesting the names and addresses, along with any medical 
evidence, of all health care providers who may have treated 
the veteran for his low back condition immediately following 
service, primarily within the first year following discharge.  
There is no evidence of a response from the veteran.

The Board finds that there is no competent medical evidence 
of record which shows that the veteran's current back 
disability is related to active duty.  The Board notes that 
no significant abnormalities were shown in x-rays taken 
during active duty and no defects, complaints or 
abnormalities were noted at the time of discharge.  The Board 
notes the veteran's contention that he underwent treatment 
shortly after separation for back injuries incurred during 
active duty, however the actual treatment records in the 
post-service years, which possibly reflect a continuity of 
back symptomatology or medical nexus evidence, are not of 
record.  The veteran has not listed the physicians who 
treated him in post-service years or completed authorizations 
to obtain their clinical records.  The Board finds that the 
claim for service connection for a low back disability is not 
well grounded.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the statement of the case and in the supplemental 
statement of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
competent evidence reflecting chronic disability in service 
or showing a nexus between current disability and service or 
a service-connected disability.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.


ORDER

Entitlement to service connection for post-traumatic 
headaches is denied.

Entitlement to service connection for a low back disability 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

